Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority as a 
Continuation of application 17/095274 filed on 11/11/2020, now US Patent No. 11,256,125 which is a
Continuation of application 16/885453 filed on 12/18/2018, now US Patent No. 10,871,692 which is a 
Continuation of application 16/599457 filed on 10/11/2019, now US Patent No. 10,705,397 which is a 
Continuation of application 16/223554 filed on 12/18/2018, now US Patent No. 10,481,455 which is a 
Continuation of application 15/785706 filed on 10/17/2017, now US Patent No. 10,197,879 which is a 
Continuation of application 14/887897 filed on 10/20/2015, now US Patent No. 9,823,533 which is a 
Continuation of application 13/713214 filed on 12/13/2012 now US Patent No. 9,195,098.
Claims 1-5 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of US Patent 11,256,152 granted to Ito et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the patent anticipate or render obvious the claims of the application as follows:
Claim Comparison Application 17/572744 vs. US Pat. 11,256,152 Ito:

Claim Chart for US Patent Application 17572744  – US Pat. 11,256,152 Ito
Instant Application 17572744
US Pat. 11,256,152
Claim 1

1. A display device comprising: 

a first substrate; 


a plurality of scan lines arranged in parallel to each other on the first substrate, 

the scan lines including a first scan line, a second scan line, and a third scan line; 

a plurality of signal lines on the first substrate, including 

a first part line intersecting the first scan line and the second scan line, 
a second part line connected to the first part line, 
a third part line intersecting the first scan line and the second scan line, and 
a fourth part line connected to the third part line; 

a plurality of partitioned portions on the first substrate, including 

a first pixel partitioned by the first scan line, the second scan line, the first part line, and the third part line and 

a second pixel partitioned by the second scan line, the third scan line, the second part line, and the fourth part line; 


a first electrode that is disposed in the first pixel and that has a first slit; and 

a second electrode that is disposed in the second pixel and that has a second slit, wherein 

the first pixel is adjacent to the second pixel, the first slit has first slit ends, 


a first connecting portion is a part of the first part line and adjacent to a connection of the first part line and the second part line, and
intersects the second scan line at right angles, 

a second connecting portion is a part of the third part line and adjacent to a connection of the third part line and the fourth part line, and intersects the second scan line at right angles, and 

the first slit ends each are orthogonal to the first scan line and the second scan line and parallel to the first connecting portion and the second connecting portion.

2. The display device according to claim 1, 
wherein the second slit has second slit ends, and 

the second scan line is disposed between the first slit ends and the second slit ends.

3. The display device according to claim 1, further comprising: 

a second substrate arranged opposed to the first substrate; 

a first polarizing plate with a first transmission axis, on the first substrate; and 

a second polarizing plate with a second transmission axis orthogonal to the first transmission axis, on the second substrate, 

wherein a first direction in which the first electrode extends and a second direction in which the second electrode extends incline by an identical angle with respect to the first transmission axis while being oriented in counter directions.

4. The display device according to claim 1, further comprising: 
a second substrate arranged opposed to the first substrate; and 

a black matrix arranged on the second substrate, wherein the first slit ends of the first electrode overlap the black matrix in a planar view.

5. The display device according to claim 1, wherein an aperture ratio of the first pixel is the same as that of the second pixel. 



1. A display device comprising: 

a first substrate; 
a second substrate arranged opposed to the first substrate; 
a plurality of scan lines arranged in parallel to each other on the first substrate, 

the scan lines including a first scan line, a second scan line, and a third scan line; 

a plurality of signal lines on the first substrate, including 

a first part line intersecting the first scan line and the second scan line, 
a second part line connected to the first part line, 
a third part line intersecting the first scan line and the second scan line, and 
a fourth part line connected to the third part line; 

a plurality of partitioned portions on the first substrate, including 

a first pixel partitioned by the first scan line, the second scan line, the first part line, and the third part line and 

a second pixel partitioned by the second scan line, the third scan line, the second part line, and the fourth part line, the second pixel being adjacent to the first pixel; 

a first electrode that is disposed in the first pixel and that has a first slit; and 

a second electrode that is disposed in the second pixel and that has a second slit, wherein 

the first slit extends in a first direction along the first part line and the third part line and has first slit ends that are both ends of the first slit, 

a first connecting portion is a part of the first part line and adjacent to a connection of the first part line and the second part line, and
intersects the second scan line at right angles, 

a second connecting portion is a part of the third part line and adjacent to a connection of the third part line and the fourth part line, and intersects the second scan line at right angles, 


the first slit ends each are orthogonal to the first scan line and the second scan line and parallel to the first connecting portion and the second connecting portion, 


the second slit has second slit ends that are both ends of the second slit, and 

the second scan line is disposed between the first slit ends and the second slit ends.

2. The display device according to claim 1, further comprising: 




a first polarizing plate with a first transmission axis, on the first substrate; and 

a second polarizing plate with a second transmission axis orthogonal to the first transmission axis, on the second substrate, 

wherein the second slit extends in a second direction, the first direction of the first electrode and the second direction of the second electrode incline by an identical angle with respect to the first transmission axis while being oriented in counter directions.

3. The display device according to claim 1, further comprising 



a black matrix arranged on the second substrate, wherein the first slit ends of the first electrode overlap the black matrix in a planar view.

4. The display device according to claim 1, wherein an aperture ratio of the first pixel is the same as that of the second pixel.





A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. US 2007/0229749 in view of Lee et al. US 2012/0127148.
Claim 1: Kaneko et al. disclose  a display device comprising: 
a first substrate, a second substrate CF/AR [0057-0058] arranged opposed to the first substrate; 
(Fig. 1) a plurality of scan lines 12 [0049] arranged in parallel to each other on the first substrate, the scan lines including a first scan line 12, a second scan line 12, and a third scan line 12; 
(Fig. 6) a plurality of signal lines 14 on the first substrate, including 
(Fig. 6) a first part line 14 intersecting the first scan line 12 and the second scan line 12, 
(Fig. 6) a second part line 14 connected to the first part line 14, 
a third part line 14 intersecting the first scan line 12 and the second scan line 12, and 
a fourth part line 14 connected to the third part line 14; 
(Figs. 7, 8) a plurality of partitioned portions on the first substrate, including 
(Fig. 8) [0047] a first pixel (upper left pixel, pixels are arranged in a delta arrangement) [0002] partitioned by the first scan line 12, the second scan line 12, the first part line 14, and the third part line 14 and 
a second pixel (lower central pixel) partitioned by the second scan line 12, the third scan line 12, the second part line 14, and the fourth part line 14, 
(Fig. 8) a first electrode 182 [0056] that is disposed in the first pixel and that has a first slit 172 (slits) [0056]; and 
a second electrode 181 [0056] that is disposed in the second pixel and that has a second slit 171 (slits) [0056], wherein
the first pixel (upper left pixel) is adjacent to the second pixel (lower central pixel), 
the first slit 172 (slits) has first slit ends (at both ends of the first slit 172), 
the first slit 172 (slits) extends in a first direction and has first slit ends that are both ends of the first slit 172, 
the second slit 171 has second slit ends that are both ends of the second slit 171, 
(Fig. 7) the first slit ends (172) each are orthogonal to the first scan line 12 and the second scan line 12, 
the second scan line 12 is disposed between the first slit ends (172) and the second slit ends (171).  
except
a first connecting portion is a part of the first part line and adjacent to a connection of the first part line and the second part line, and intersects the second scan line at right angles, 
a second connecting portion is a part of the third part line and adjacent to a connection of the third part line and the fourth part line, and intersects the second scan line at right angles, and 
the first slit ends each are parallel to the first connecting portion and the second connecting portion.
However Lee et al. teach
(Fig. 3A) a first connecting portion (vertical portion of DL1) is a part of the first part line DL1 (lower segment of signal line DL1) and adjacent to a connection of the first part line DL1 (upper segment of signal line DL1) and the second part line DL1 (upper segment of signal line DL1), and intersects the second scan line GL1 at right angles, 
a second connecting portion (vertical portion of DL2) is a part of the third part line DL2 (lower segment of signal line DL2) and adjacent to a connection of the third part line DL2 (upper segment of signal line DL2) and the fourth part line DL2 (upper segment of signal line DL2), and intersects the second scan line (signal line) at right angles, and 
Regarding the limitation “the first slit ends each are parallel to the first connecting portion and the second connecting portion”: Kaneco et al. teach (Fig. 7) the first slit ends (172) each are orthogonal to the first scan line 12 and the second scan line 12; and Lee et al. further teach (Fig. 3A) each of the first scan line 12 and the second scan line 12 are horizontal to the first connecting portion (vertical portion of DL1) and the second connecting portion (vertical portion of DL2). Thus the combination teaching of Kaneco/Lee meets the claimed limitation “the first slit ends each are parallel to the first connecting portion and the second connecting portion.”
It would have been obvious to one of ordinary skill in the art to modify Kaneco's invention with Lee’s structure in order to provide wide viewing angle, as taught by Lee [0007].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claim 2: Kaneco et al. disclose
(Fig. 7) the second slit has second slit ends (peak of second slit 171), and the second scan line 12 is disposed between the first slit ends (peak of first slit 172) and the second slit ends (peak of second slit 172).

Claim 3: Kaneco et al. disclose
Lee et al. teach
(Fig. 11B) a second substrate 720 (opposing substrate) arranged opposed to the first substrate 710 (display substrate) [0226]; 
(Fig. 11B) a first polarizing plate 702 with a first transmission axis, on the first substrate; and a second polarizing plate 704 with a second transmission axis orthogonal to the first transmission axis, on the second substrate (polarizing axis of the second polarizing plate 704 may be substantially perpendicular to the polarizing axis of the first polarizing plate 702) [0246] 
(Fig. 3A) the second slit (115_3) extends in a second direction (third slit pattern 115_3 extending in substantially the same direction as the first slit pattern 115_1) [0116], the first direction of the first electrode 114_1 and the second direction of the second electrode 114_2 incline by an identical angle with respect to the first transmission axis (vertical Y-direction) while being oriented in counter directions.  
It would have been obvious to one of ordinary skill in the art to modify Kaneko's invention with Lee’s structure in order to provide improved viewing angle and visibility with a high light-transmittance., as taught by Lee [0008].

Claims 4, 5: Kaneko et al. disclose  
Claim 4: a second substrate CF arranged opposed to the first substrate AR [0058]; and (Fig. 10) a black matrix 21 [0057] arranged on the second substrate CF, wherein the first slit ends (172) of the first electrode 182 [0056] overlap the black matrix 21 in a planar view.
Claim 5: (Fig. 7) an aperture ratio of the first pixel is the same as that of the second pixel (the first and second pixels 181 /182 both have similar shape, size and slit-shape openings).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/ 
Primary Examiner, Art Unit 2871